
	

113 SRES 82 IS: Commemorating the 30th anniversary of the proposal for the Strategic Defense Initiative.
U.S. Senate
2013-03-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		1st Session
		S. RES. 82
		IN THE SENATE OF THE UNITED STATES
		
			March 20, 2013
			Mr. Begich (for himself,
			 Mr. Sessions, and
			 Ms. Ayotte) submitted the following
			 resolution; which was referred to the Committee on Armed
			 Services
		
		RESOLUTION
		Commemorating the 30th anniversary of the
		  proposal for the Strategic Defense Initiative.
	
	
		Whereas on March 23, 1983, President Ronald Reagan
			 delivered a televised address to the Nation on the nuclear and ballistic
			 missile threat to the United States and appealed to the people of the United
			 States to support the development of new technologies to counter this
			 threat;
		Whereas March 23, 2013, marks the 30th anniversary of this
			 landmark address;
		Whereas President Reagan believed that United States
			 security is based on being prepared and willing to meet all threats;
		Whereas President Reagan envisioned a defensive,
			 non-nuclear capability to intercept and destroy strategic nuclear missiles
			 before they reached the United States and our allies;
		Whereas President Reagan envisioned these defenses to
			 significantly reduce any incentive an adversary may have to threaten or attack
			 the United States and our allies;
		Whereas the proposal for these defenses, together with the
			 defenses themselves, have come to be known as the Strategic Defense
			 Initiative;
		Whereas President Reagan's vision has been inspired
			 through the efforts of dedicated Americans and allies who have championed the
			 pursuit of deterrence and protection to overcome immense technical hurdles in
			 developing ballistic missile defense technologies and systems to protect the
			 United States, our allies, and our vital interests overseas;
		Whereas on January 15, 1991, soldiers from the 11th Air
			 Defense Artillery brigade changed modern warfare forever when they successfully
			 intercepted an Al Hussein Missile launched from Iraq towards Dhahran, Saudi
			 Arabia;
		Whereas missile defense was used in combat and was
			 successful during Operation Desert Storm and Operation Iraqi Freedom in
			 defending the United States Armed Forces and the forces of our allies;
		Whereas the United States has achieved 58 successful
			 missile defense intercept tests since 2001;
		Whereas the capability of United States missile defenses
			 were first successfully put on alert in response to a July 2006 missile launch
			 by North Korea, and later put on alert for all subsequent missile launches by
			 North Korea (including its last launch in December 2013), and was successfully
			 demonstrated on February 21, 2008, when a Standard Missile–3 interceptor
			 launched from the U.S.S. Lake Erie intercepted and destroyed a disabled
			 satellite of the National Reconnaissance Office;
		Whereas ballistic missile defense technology continues to
			 be developed, tested, and operationally deployed by the United States, 21
			 allies and friends of the United States, and the North Atlantic Treaty
			 Organization (NATO);
		Whereas the Missile Defense Agency and the United States
			 Armed Forces stand ever vigilant to deter aggression and preserve the
			 peace;
		Whereas the Missile Defense Agency epicenter for test,
			 integration, and fielding United States rocket technology, located in
			 Huntsville, Alabama, is responsible for guiding the programs essential to the
			 overall success of the Missile Defense Agency mission;
		Whereas the United States Ballistic Missile Defense System
			 is intended to lead any potential adversary to conclude that the risks of
			 attacking the United States or our allies, or our troops in theater, far
			 outweigh potential gains;
		Whereas the AEGIS Ballistic Missile Defense System
			 functions as a key, proven component of the integrated United States Ballistic
			 Missile Defense System and as the foundation of sea-based ballistic missile
			 defense for the United States, Japan, Norway, the Republic of Korea, Spain, and
			 the North Atlantic Treaty Organization;
		Whereas the United States Army Air Defense Artillery
			 Missile Defense Systems function as a key, proven component of the integrated
			 United States Ballistic Missile Defense System and as the foundation of
			 land-based ballistic missile defense for Bahrain, Germany, Israel, Japan,
			 Kuwait, the Netherlands, Qatar, the Republic of Korea, Saudi Arabia, Taiwan,
			 Turkey, the United Arab Emirates, and the North Atlantic Treaty
			 Organization;
		Whereas the AEGIS Ballistic Missile Defense System and the
			 United States Army Air Defense Artillery Missile Defense Systems effectively
			 serve to deter aggression and devalue the missiles of those who would threaten
			 the peace and security of the United States and our allies;
		Whereas the Ground-Based Midcourse Defense System and its
			 effective interceptor missiles currently deployed at Fort Greely, Alaska, and
			 Vandenberg Air Force Base, California, together with the Missile Defense
			 Integration and Operations Center in Colorado Springs, Colorado, function as
			 key components of the integrated United States Ballistic Missile Defense
			 System;
		Whereas the Ballistic Missile Defense Review of 2010
			 concluded the Ground-Based Midcourse Defense System is the only system
			 currently capable of protecting the United States from an intercontinental
			 ballistic missile;
		Whereas the dedicated members of the Alaska National Guard
			 in the 49th Missile Battalion at Fort Greely, Alaska, stand ready on a daily
			 basis to defend and protect the Nation; and
		Whereas the integrated ballistic missile defense system is
			 a key element of the national defense of the United States and a vital
			 capability to deter aggression and preserve freedom and peace: Now, therefore,
			 be it
		
	
		That the Senate—
			(1)recognizes the
			 vision and efforts of President Ronald Reagan to promote peace and
			 security;
			(2)recognizes and
			 expresses support for the refusal of the people of the United States to accept
			 United States vulnerability to a ballistic missile attack on the homeland or
			 overseas; and
			(3)commemorates the
			 30th anniversary of the address of President Reagan to the Nation on national
			 security and the Strategic Defense Initiative.
			
